70 F.3d 118
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Fred Stephen McCASLIN, Appellant.
No. 95-2423.
United States Court of Appeals, Eighth Circuit.
Submitted:  Nov. 7, 1995.Filed:  Nov. 13, 1995.

Before BOWMAN, BEAM, and MURPHY, Circuit Judges.
PER CURIAM.


1
Fred Stephen McCaslin appeals his 180-month sentence imposed by the District Court1 after he pleaded guilty to being a felon in possession of a firearm, in violation of 18 U.S.C. Sec. 922(g)(1).  For reversal, he argues the District Court erred by overruling his objection to a sentencing enhancement and adopting the recommended Guidelines sentencing range of 188 to 235 months.


2
A defendant found guilty of violating section 922(g)(1) faces a fifteen-year (180-month) mandatory minimum sentence if he has three previous convictions for a violent felony or serious drug offense, or both, committed on different occasions.  18 U.S.C. Sec. 924(e)(1).  McCaslin conceded at sentencing that he had the requisite number of prior convictions.  The District Court did not apply the Guidelines, but rather departed from the Guidelines and sentenced McCaslin to the statutory mandatory minimum.  With or without the challenged enhancement, McCaslin received the lowest sentence possible.  Accordingly, we conclude his sentence is unreviewable.  Cf. United States v. Baker, 64 F.3d 439, 441 (8th Cir.1995) (holding defendant's sentence unreviewable where sentencing court departed from applicable Guidelines range to statutory mandatory minimum sentence pursuant to U.S.S.G. Sec. 5K1.1 (1994));  United States v. Wyatt, 26 F.3d 863, 864 (8th Cir.1994) (per curiam) (same).


3
The judgment is affirmed.



1
 The Honorable Henry Woods, United States District Judge for the Eastern District of Arkansas